Citation Nr: 0009006	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-02 008A	)	DATE
	)
	)


THE ISSUES

1.  Whether a February 1954 decision of the Board of 
Veteran's Appeals which denied an increased rating for an 
anxiety reaction prior to March 27, 1953, should be revised 
or reversed on the grounds of clear and unmistakable error.

2.  Whether a February 1954 decision of the Board of 
Veterans' Appeals which denied entitlement to service 
connection for diabetes mellitus should be revised or 
reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in February 
1954.


FINDINGS OF FACT

1.  The pleadings submitted by the moving party alleging 
clear and unmistakable error in the February 1954 Board 
decision do not clearly and specifically set forth the 
Board's claimed error of fact or law with regard to the 
denial of the claim for an increased rating for an anxiety 
reaction prior to March 27, 1953, and why the result in the 
decision would have been manifestly different but for the 
alleged error.

2.  In an February 1954 decision, the Board denied 
entitlement to service connection for diabetes mellitus.

3.  Evidence considered by the Board in the February 1954 
decision included a VA psychiatric examination dated March 27, 
1953, showing that the veteran had diabetes.


CONCLUSION OF LAW

1.  The motion is insufficient to support revision of the 
Board's February 1954 decision denying an increased rating 
for an anxiety reaction prior to March 27, 1953 on the basis 
of clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) 
(1999).

2.  The Board's February 1954 decision was not clearly and 
unmistakably erroneous in denying entitlement to service 
connection for diabetes mellitus.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.


The Denial of an Increased Rating for An Anxiety Reaction

In its February 1954 decision, the Board found that the 
evidence did not warrant an increased rating for an anxiety 
reaction for any period prior to March 27, 1953.  In 
pleadings prepared by the moving party, the surviving spouse 
of the veteran, which include annotated copies of medical 
records dating from the veteran's service, she has 
essentially argued that the 1954 Board committed clear and 
unmistakable error in denying an increased rating for an 
anxiety reaction because of its interpretation of the medical 
evidence.  In her most recent communication with the Board, 
she indicated that she wished to raise the following issues:  

(1)  I feel his VA life insurance should 
have been reinstated because of his 
nervous condition [which] made him unable 
to take care of his affairs in a logical 
way and he would drop insurance without 
thinking about the consequences.

(2)  His nervous condition was much worse 
than 50%.  He should have been rated at 
100% for this nervous condition.

The Board is unable to discern any argument for clear and 
unmistakable error in the first statement; rather this 
comment appears to be more in the nature of a separate claim 
for reinstatement of life insurance.  The remainder of the 
moving party's argument is merely a disagreement with how the 
Board weighed the evidence before it in 1954.  The Board 
notes that the moving party has submitted voluminous 
arguments criticizing the quality of the medical evidence 
before the Board.

The Board concludes that the moving party has failed to set 
forth persuasive reasons why the decision of February 1954 
which denied an increased rating for an anxiety reaction 
prior to March 27, 1953 was clearly and unmistakably 
erroneous to the extent that, had the alleged errors not been 
committed, the outcome in the case would have been manifestly 
different.  38 C.F.R. § 20.1404(b).  The caselaw of the Court 
and the regulations cited above are clear on the point that 
allegations of clear and unmistakable error must be supported 
by specific allegations of error in fact or law in the Board 
decision, and if it is not clear that a different result 
would have ensued but for the error, the error complained of 
cannot be clear and unmistakable.  

The moving party's arguments are essentially disagreements 
with how the Board weighed or evaluated the evidence in its 
decision of February 1954.  See 38 C.F.R. § 20.1403(d)(3) 
(disagreement as to how the facts were weighed or evaluated 
is not clear and unmistakable error).  In view of the above, 
the Board concludes that the moving party's pleadings do not 
sufficiently present valid arguments of the "very specific 
and rare" kind of error that constitutes clear and 
unmistakable error.  38 C.F.R. § 20.1403(a) & (d)(3) (1999).  
Without specific allegations of error in fact or law in the 
February 1954 Board decision which denied an increased rating 
for an anxiety reaction prior to March 27, 1953, the motion 
is insufficient to support revision of the Board's decision 
on the basis of clear and unmistakable error and the motion 
must be denied.

The Denial of Service Connection for Diabetes Mellitus

In its February 1954 decision, the Board found no evidence 
that diabetes mellitus was present during service or that it 
was manifested to a degree of 10 percent or more within the 
one year following termination of the veteran's active 
service.  

In pleadings prepared by the moving party, which include 
annotated copies of medical records dating from the veteran's 
service, she argued first that the 1954 Board committed clear 
and unmistakable error because of its interpretation of the 
medical evidence, arguing that his diabetes should have been 
rated much higher.  Second, she argued that the 1954 Board 
failed to consider evidence which was not before it but which 
the moving party feels should have been before the Board.  In 
a November 1997 statement, she points out a psychiatric 
opinion dated March 27, 1953 that discussed diabetes that the 
veteran had "and this report was probably not available to 
the [Board]."  The cited report noted at the end that a 
urine analysis was positive for sugar and that the veteran 
was to report on March 30 for a blood sugar examination.  She 
adds that the Board "clearly made a 'clear and unmistakable' 
error in their [1954 decision because it] did not have all 
available evidence for consideration."  

As with the issue of an increased rating for a nervous 
disorder discussed above, the moving party has submitted 
voluminous arguments criticizing the quality of the medical 
evidence before the 1954 Board.  These arguments are 
essentially disagreements with how the Board weighed or 
evaluated the evidence in its decision of February 1954 to 
deny service connection for diabetes mellitus. See 38 C.F.R. 
§ 20.1403(d)(3) (Disagreement as to how the facts were 
weighed or evaluated is not clear and unmistakable error).

Insofar as the moving party claims that the medical evidence 
before the 1954 Board was incomplete, the report claimed by 
the moving party to have not been before the Board was, in 
fact, clearly before the Board as it was referenced in the 
1954 decision.  The VA psychiatric report of March 27, 1953 
that indicated the presence of diabetes mellitus was the same 
report on which was based the increased rating in the 
veteran's psychiatric disorder to 30 percent effective as of 
March 27, 1953, which the veteran appealed to the Board and 
which was considered in the Board's 1954 decision.  The 1954 
Board decision further notes that diabetes mellitus was 
diagnosed by laboratory analysis on March 30, 1953, three 
days after the March 27, 1953 psychiatric examination, and 
more than a year following the veteran's release from active 
service.



ORDER

The motion for revision or reversal of a February 1954 
decision of the Board of Veterans' Appeals due to clear and 
unmistakable error in denying entitlement to an increased 
evaluation for anxiety reaction prior to March 27, 1953, and 
denying entitlement to service connection for diabetes 
mellitus is denied.



______________________________
BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals


 


